IN THE SUPREME COURT OF IOWA

                                   No. 21–0324

              Submitted December 14, 2021—Filed April 8, 2022


IN THE INTEREST OF Z.K., Minor Child.

J.K., Mother, and Z.K., Father,

      Appellants.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Woodbury County, Mary Jane

Sokolovske, Senior Judge.



      Father seeks further review after the court of appeals affirmed the juvenile

court’s decision to terminate his parental rights, arguing that Z.K. meets the

statutory definition of an “Indian child” under the Indian Child Welfare Act, and

therefore the Act should apply to his termination-of-parental-rights proceedings.

DECISION OF COURT OF APPEALS AND JUDGMENT OF DISTRICT COURT

AFFIRMED.



      Appel, J., delivered the opinion of the court, in which all justices joined.



      Dean A. Fankhauser (argued) of Vriezslaar, Tigges, Edgington, Bottaro,

Boden & Lessmann, L.L.P., Sioux City, for appellant father.
                                         2


      Teresa A. O’Brien, Sioux City, for appellant mother.



      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena (argued),

Assistant Attorney General, for appellee State.



      Michelle M. Hynes (argued) of Juvenile Law Center, Sioux City, attorney

and guardian ad litem for minor child.
                                             3


APPEL, Justice.

       This case involves a proceeding where the State seeks to terminate

parental rights over a child, Z.K. The main fighting issue is whether Z.K. was an

“Indian child”1 under the Indian Child Welfare Act (ICWA). If Z.K. was, different

substantive standards apply in a termination proceeding. See 25 U.S.C. § 1912(e)

(mandating that the state prove by clear and convincing evidence that continued

custody of the child by the parent or “Indian custodian” is likely to result in

serious emotional or physical damage to the child).

       The juvenile court held that Z.K. was not an “Indian child” under ICWA

and that, as a result, ICWA did not apply to the proceedings. The juvenile court

proceeded to terminate parental rights under the provisions of Iowa Code chapter

232.

       Mother and Father appealed. We transferred the case to the court of

appeals. The court of appeals affirmed. Only Father filed a timely application for

further review, which we granted.

       In Father’s appellate brief, the sole issue presented is whether the juvenile

court erred in determining that Z.K. was not an “Indian child” under ICWA. On

further review, we consider only the ICWA issue. To the extent other issues were

raised and preserved by Father, the opinion of the court of appeals stands as the

final decision. See State v. Doggett, 687 N.W.2d 97, 99 (Iowa 2004).



       1“[W]e   ‘use[] terms such as “Indian country,” and demarcations such as “Indian” and
“non-Indian” only for purposes of consistency with the existing legal framework and
nomenclature.’ ” State v. Bear, 969 N.W.2d 499, 500 n.1 (Iowa 2022) (second alteration in
original) (quoting State v. Stanton, 933 N.W.2d 244, 247 n.1 (Iowa 2019)).
                                        4


      I. Factual and Procedural Background.

      A. Original CINA Proceeding. The case is complicated by confusion over

Z.K.’s parentage. Z.K. had been in the care of his grandparents even though they

did not have legal custody or guardianship over the child. On September 19,

2019, the State brought a child-in-need-of-assistance petition after the Iowa

Department of Social Services received reports of domestic violence in the

presence of Z.K. and other minor children while residing with their maternal

grandparents. Based on the information provided at that time, the petition

alleged that B.K. and E. were the parents of Z.K.

      Contemporaneous with the filing of the original petition, the State filed a

motion to determine the applicability of ICWA. The State also sent notices of the

pending litigation to the Standing Rock Sioux Tribe in Fort Yates, North Dakota,

and the Oglala Sioux Tribe in Pine Ridge, South Dakota.

      On October 2, the Standing Rock Sioux Tribe responded that Z.K. was not

eligible to be enrolled as a member. On October 21, the Oglala Sioux Tribe sent

a letter stating that Z.K. “is not a member, or eligible to be enrolled as a member

of the OST [Oglala Sioux Tribe].”

      B. Amended CINA Petition. After the filing of the original petition, the

State learned that the parents of Z.K. were in fact J.K. and Z.D.K. As a result,

the State, on October 31, amended the motions to assert the correct parentage

of Z.K. and sent the amended notices to the tribes.

      On November 26, the Standing Rock Sioux Tribe responded to the

amended petition and notice by stating again that Z.K. was not eligible for
                                        5


enrollment as a member. The Oglala Sioux Tribe, however, did not provide a

written response to the amended petition or the second notice of the motion to

determine the applicability of the ICWA statutes.

      On January 9, 2020, DNA tests confirmed J.K. and Z.D.K. as the biological

parents of Z.K.

      C. Further Proceedings Before the Juvenile Court.

      1. Introduction. The juvenile court adjudicated Z.K. a child in need of

assistance on February 2, 2020.

      On February 7, the State again filed a motion to determine the applicability

of ICWA. The State emphasized that there was no proof that the federal ICWA

applied to Z.K. See 25 U.S.C. § 1903(4). The State asked for a hearing on the

matter and a determination that ICWA was inapplicable.

      Also on February 7, the State filed a petition to terminate parental rights.

      2. First hearing on applicability of ICWA statutes. On October 14, the

juvenile court held a hearing on the applicability of ICWA. The State urged that

based on the written responses of the Standing Rock Sioux Tribe and the Oglala

Sioux Tribe, the ICWA statutes did not apply.

      Further, with respect to the Standing Rock Sioux Tribe, the State argued

that Z.K. only has a 1/8 blood quantum. As a result, the State asserted that Z.K.

did not qualify for membership in the tribe which requires a 1/4 blood quantum.

      With respect to the Oglala Sioux Tribe, the State observed that both the

maternal grandmother and Mother were not enrolled members of the tribe. The

State recognized that the maternal grandmother had sent an enrollment
                                        6


application to the Oglala Sioux Tribe but asserted that the application was

otherwise incomplete and there was no evidence that the grandmother

successfully disenrolled from the Standing Rock Sioux Tribe. Under the Oglala

Sioux Tribe Constitution, in order for Mother to qualify as a member, one of her

parents must be a member. But because the maternal grandmother was not a

member, Mother was not eligible. And, domino-like, because Mother was not a

member, Z.K. could not be a member.

      After hearing arguments, the juvenile court entered a brief order holding

that ICWA did not apply to the proceedings.

      3. Motion to stay proceedings and reopen ICWA record. The parents were

dissatisfied with the juvenile court’s ICWA ruling and on October 15, they filed a

motion to stay proceedings and reopen the record on ICWA. Mother’s counsel

asserted that she had spoken with Judy Morrison, a Native American Consultant

with the Iowa Department of Corrections and the Iowa Department of Human

Services. According to Mother’s counsel, Morrison determined that the

grandmother of Z.K. was a member of a “Native American Tribe” and believes

that her grandchildren “have the blood quantum to be eligible for enrollment.”

The motion indicated that Morrison would be available to testify by telephone.

      On October 20, the State filed a resistance to the parents’ motion to stay

proceedings and reopen the record on the ICWA issues. The State argued that

Morrison was not an expert and that her testimony would not be admissible.

Further, the State suggested that the mere fact that Z.K.’s grandmother may
                                        7


have been a Native American was insufficient to establish that Z.K. was an

“Indian child” under the applicable ICWA statutes.

      The State also repeated its argument that while Z.K.’s maternal

grandmother may have begun the process of relinquishing her Standing Rock

Sioux tribal membership to become a member of the Oglala Sioux Tribe, there

was no evidence that such a change was accomplished. Consequently, the State

argued, until grandmother’s attempt was successful, Z.K. was not an “Indian

child” under ICWA.

      Finally, the State noted that numerous notices had been sent to the tribes

regarding the possibility that Mother was a tribal member. In response, both

tribes indicated that Z.K. was not eligible for membership in their tribe.

      4. Hearing on pending motion and the State’s petition. The juvenile court

held a hearing on the parents’ motion to stay and reopen the ICWA hearing and

the State’s petition to terminate parental rights on November 18 and

December 3.

      The juvenile court hearing began with consideration of whether the Oglala

Sioux Tribe should be permitted to intervene in the proceeding. Counsel for

Mother presented as an exhibit a motion to intervene by the Oglala Sioux Tribe.

The document had been provided to her the previous day by David Michael Red

Cloud, the Oglala Sioux ICWA director. The State resisted intervention by the

Oglala tribe and the introduction of the motion as an exhibit, but before the

juvenile court could rule on the question, Red Cloud joined the proceeding and

was examined as a witness.
                                           8


       Red Cloud testified that he first met Mother the day before the hearing. He

testified that he had consulted with his supervisor and that it was absolutely the

intention of the tribe to intervene in the proceeding. When the State pointed out

that the motion to intervene contained a reference to a stranger who was not a

party to the proceedings, Red Cloud apologized for the error.

       Red Cloud testified that because of staff difficulties and COVID-19, there

were two years’ worth of cases that were not followed up on by the Oglala Sioux

Tribe. He testified that the Bureau of Indian Affairs (BIA), which ordinarily signed

off on tribal enrollments, had not done enrollments since March of 2020. When

asked, however, whether Z.K. was “eligible for enrollment” in the Oglala Sioux

Tribe, Red Cloud responded “Yes.”

       On cross-examination, Red Cloud stated that it was hard to get enrollment

certified because of the health issues of a BIA employee responsible for

certification. Yet, Red Cloud testified that the tribe could determine whether

somebody is a member or eligible for membership without certification by the

BIA.

       Red Cloud further testified that his understanding was that Mother was

still an enrolled member of the Standing Rock Sioux Tribe but had applied for

membership     in   the   Oglala   Sioux   Tribe   the   day   before   the   hearing.

Notwithstanding the application, Red Cloud made clear that Mother was not at

present a member of the Oglala Sioux Tribe but had simply applied for

membership. Red Cloud confirmed that under the Oglala Sioux Tribe

Constitution, no one is eligible for membership unless they were born to a
                                         9


member. Red Cloud testified that he believed that the maternal grandmother of

Mother was an enrolled member of the Oglala Sioux Tribe based on his

conversation with Mother but admitted he had no personal knowledge of whether

grandmother was in fact enrolled in the Standing Rock Sioux Tribe.

        Red Cloud further stated that the Mother is at least half Native American

regardless of whether she is a member of the Standing Rock Sioux or Oglala

Sioux Tribe, and as a result, “there was no way that [the Court] can determine

that [Z.K.] is not an Indian.” Red Cloud added, “[W]e need the time to figure this

out.”

        The parents did not call Morrison as a witness at the hearing. In addition,

no petition for intervention was filed by the Oglala Sioux Tribe after the hearing.

        5. Ruling of the juvenile court. The juvenile court denied the motion to

intervene from the bench at the November 18 hearing. The juvenile court did not

expressly rule on the motion to stay proceedings. On February 25, 2021, the

juvenile court subsequently entered an order ruling on the motion and the

petition to terminate parental rights.

        With respect to the status of the Oglala Sioux Tribe in the litigation, the

juvenile court noted that the motion to intervene at the November 18, 2020,

hearing was not successfully filed by the tribe but was offered as an exhibit that

was not admitted into evidence after the State objected. The juvenile court

further noted that after the November 18 hearing, the Oglala Sioux Tribe did not

file a motion on its own behalf to intervene, and as a result, the question of tribal

intervention was not before the court.
                                        10


      In addition, the juvenile court held that ICWA remained inapplicable to

Z.K. The juvenile court emphasized the fact that the Standing Rock Sioux Tribe

had twice provided a written declaration that Z.K. was not eligible for enrollment

as Z.K. did not meet the required qualifications. Further, the Oglala Sioux Tribe,

in writing, had also declared that Z.K. was not a member or eligible to be enrolled

in the tribe. The juvenile court declined to stay the proceedings as requested by

the parents.

      Turning to the merits, the juvenile court found that the State had made

reasonable efforts to avoid the out-of-home placement but those efforts had been

unsuccessful. The juvenile court proceeded to terminate the parental rights to

Z.K. pursuant to Iowa Code section 232.116(1)(b), (g), (h), and (l).

      6. Ruling of the court of appeals. The court of appeals majority held that

the record did not establish that Z.K. was an “Indian child.” The court of appeals

majority noted that at the time of the hearing, no tribe claimed the child or

parents as members. As a result, under applicable law, the court of appeals

majority concluded that Z.K. was not an “Indian child” at the time of the hearing.

      The court of appeals found the testimony of Red Cloud inconsistent and

not determinative, especially in light of the written responses to notices by the

Standing Rock Sioux and Oglala Sioux Tribes. Although the court found ICWA

inapplicable, it noted that the juvenile court’s decision does not preclude future

additional evidence that might support a different result, even as late as an

adoption proceeding. In a brief footnote, the court of appeals concluded that the
                                         11


Oglala Sioux Tribe did not qualify as an intervenor under Iowa Rule of Civil

Procedure 1.407.

      A dissent in the court of appeals took a different tack. According to the

dissent, the testimony of Red Cloud that Z.K. was “eligible” for membership in

the Oglala Sioux Tribe should have been conclusive on the question of whether

Z.K. was an “Indian child” under ICWA. The dissent recognized that the earlier

written response by the Oglala Sioux Tribe “muddied the waters” but reasoned

that because there was a “distinct possibility” that ICWA applies to the

proceeding, the court, under applicable federal regulations, should treat the

child as an Indian child. See 25 C.F.R. § 23.107(b)(1). By applying the ordinary

standards for termination under Iowa Code chapter 232, the dissent concluded

that the juvenile court applied the wrong standard for terminating parental

rights, which under the state ICWA, requires proof that the State provided “active

efforts” to provide services to the Indian child.

      II. Standard of Review.

      We review proceedings to terminate parental rights de novo. In re Dameron,

306 N.W.2d 743, 745 (Iowa 1981). We may review the facts as well as the law

and adjudicate the parents’ rights anew. Id. “We are not bound by the juvenile

court’s findings of fact, but we do give them weight, especially in assessing the

credibility of witnesses.” In re D.W., 791 N.W.2d 703, 706 (Iowa 2010).
                                        12


      III. Discussion.

      A. Introduction. In this further review, we consider only the question of

whether the juvenile court erred in determining that the provisions of the state

and federal ICWAs did not apply to this termination proceeding.

      The state and federal ICWAs apply to child custody proceedings involving

an “Indian child.” See 25 U.S.C. § 1903(4); Iowa Code § 232B.5(2) (2021); In re

N.N.E., 752 N.W.2d 1, 7 (Iowa 2008). Under both state and federal ICWA, the

state has a heightened burden of proof in any proceeding leading to the

termination of parental rights. See 25 U.S.C. § 1912(f); Iowa Code § 232B.5(19).

Parties who allege the applicability of ICWA bear the burden of proof. See In re

M.N.W., 577 N.W.2d 874, 876 (Iowa Ct. App. 1998). And, as pointed out by the

court of appeals dissent in this case, the state ICWA requires a different standard

of proof than the non-ICWA framework on the question of whether adequate

services have been provided in the case. Compare Iowa Code § 232B.5(19)

(requiring a showing of active efforts), with id. § 232.102(4)(b), (7), (10)

(reasonable efforts standard).

      B. Was Z.K. an “Indian Child” at the Time of the Hearing, Thereby

Triggering ICWA?

      1. Definition of “Indian child” requires tribal membership of either parent or

child. The federal ICWA provides that “ ‘Indian Child’ means any unmarried

person who is under age eighteen and is either (a) a member of an Indian Tribe

or (b) is eligible for membership in an Indian Tribe and is the biological child of

a member of an Indian Tribe[.]” 25 U.S.C. § 1903(4). Under the federal definition,
                                        13


it is clear that either the biological parent or the child must be a member of an

Indian tribe in order to trigger federal ICWA.

      Further, the statute repeatedly utilizes the present tense in numerous

places. It is clear that at the time the determination of ICWA applicability is made

by the court, either the biological parent or the child must be a member of a

tribe; it does not matter whether in the future the child might become a member.

      The Iowa ICWA defines “Indian child” or “child” as “an unmarried Indian

person who is under eighteen years of age or a child who is under eighteen years

of age that an Indian tribe identifies as a child of the tribe’s community.” Iowa

Code § 232B.3(6). In In re A.W., however, we held that the section 232B.3(6)

definition of “Indian child” was unconstitutional because it included children

who were ethnic Indians but otherwise ineligible for tribal membership. 741

N.W.2d 793, 812–13 (Iowa 2007) (holding Iowa Code section 232B.3(6)

unconstitutionally created two classes of children based on a racial classification

that was not narrowly tailored to further a compelling government interest),

superseded by statute on other grounds, 2013 Iowa Acts, ch. 113, §§ 2, 3 (codified

at Iowa Code §§ 232.90, .114 (2014)), as recognized in In re C.Z., 956 N.W.2d

113, 120–21 (Iowa 2021).

      In In re A.W., we observed that the United States Supreme Court had

repeatedly upheld federal statutes providing special treatment for tribal Indians.

Id. at 809. The special treatment based on tribal membership did not violate

equal protection because:
                                        14


            The preference is not directed towards a “racial” group
      consisting of “Indians”; instead, it applies only to members of
      “federally recognized” tribes. This operates to exclude many
      individuals who are racially to be classified as “Indians.” In this
      sense, the preference is political rather than racial in nature.

Id. (quoting Morton v. Mancari, 417 U.S. 535, 553 n.24 (1974)). The focus on the

tribal membership, therefore, is crucial: special treatment is granted not because

an individual is “Indian” as a discrete racial group but as a member of a quasi-

sovereign tribal entity. Id. at 809.

      Our later cases have held that the federal definition provides the boundary

for the application of both state and federal ICWA statutes. See, e.g., In re A.P.,

No. 08–0439, 2008 WL 5234364, at *3 (Iowa Ct. App. Dec. 17, 2008); see also In

re Abbigail A., 375 P.3d 879, 884 (Cal. 2016) (rejecting the argument that states

are free to depart from the federal definition of “Indian child” to provide a higher

standard of protection); State ex rel. State Off. for Servs. to Child. & Fams. v.

Klamath Tribe, 11 P.3d 701, 705 (Or. Ct. App. 2000) (stating that as a

grammatical matter, “ICWA’s ‘minimum federal standards’ language refers to ‘the

removal of Indian children,’ ” not “the definition of an ‘Indian child.’ ” (quoting

25 U.S.C. § 1902)). For the federal ICWA to apply, the proper question before the

court is not whether the child is ethnic Indian. Instead, to trigger ICWA, the court

focuses on the child’s tribal membership: the child has to be a member of an

Indian tribe or has to be eligible for membership and the biological child of a

member of an Indian tribe. 25 U.S.C. § 1903(4). This is consistent with

Congress’s stated purpose for enacting ICWA: “To protect the best interests of

Indian children and to promote the stability and security of Indian tribes and
                                           15


families . . . .” 25 U.S.C. § 1902 (emphasis added); see also Sarah Krakoff, They

Were Here First: American Indian Tribes, Race, and the Constitutional Minimum,

69 Stan. L. Rev. 491, 512 (2017) (“ICWA was passed explicitly to protect tribal

self-governance and culture against the discriminatory practices of state social

service workers and state courts.”).

         2. Authority to determine tribal membership. As for the authority to

determine the tribal membership, the federal ICWA leaves it to the tribe to decide.

See 25 C.F.R. § 23.108. While a tribe has binding authority to determine who is

a member of the tribe, the courts still determine whether a child meets the

definition of “Indian child” under the law. In re Adoption of C.D., 751 N.W.2d 236,

242 (N.D. 2008) (holding that while the tribe has the authority to determine its

own membership, a state court could make the legal determination whether the

child meets the definition under federal ICWA).

         3. Application of ICWA principles to this case. At the time of the hearing, it

is clear that Z.K. was not an “Indian child” under ICWA. The Standing Rock

Sioux Tribe had twice in writing stated that Z.K. was not eligible for membership

in the tribe. That is the end of the matter with respect to the Standing Rock Sioux

Tribe.

         Whether Z.K. is an “Indian child” through the Oglala Sioux Tribe poses a

somewhat different question. The Oglala Sioux Tribe, in writing, on October 21,

2019, stated that Z.K. was not eligible for tribal membership, but that assertion

was later contradicted by Red Cloud in his testimony at the hearing on

November 18, 2020. But, even Red Cloud admitted that Mother was not
                                         16


presently a member of the Oglala Sioux Tribe at the time of the hearing, a

prerequisite for Z.K. to be regarded as an “Indian child.”

      The record showed that in order for Z.K. to be an “Indian child” under

ICWA, there were two remaining contingencies. First, the maternal grandmother

would have to become a member of the Oglala Sioux Tribe. The record in this

case established that the maternal grandmother had made an application but

that it was incomplete due to the lack of a birth certificate and other documents.

At the time of the hearing, there was no indication regarding the status of the

maternal grandmother’s application. Further, once the grandmother became a

member of the Oglala Sioux Tribe, then the mother’s application for membership

would need to be approved for Z.K. to be an “Indian child” under the statute.

      So, at the time of the hearing, Z.K. did not meet the definition of “Indian

child” because Mother was not a member of the Oglala Sioux Tribe. It may be

true, as the court of appeals dissent points out, that Z.K. might be “eligible” for

membership once Mother became a member, but the statute requires more than

eligibility of tribal membership; it requires that the child have a biological parent

who is already a member. See In re Abbigail A., 375 P.3d at 885. That is not the

case here.

      Father argues that the court erred because it had “reason to believe” Z.K.

was an “Indian child” at the time of the hearing. Father cites to 25 C.F.R. sections

23.107 and 23.108 to support this contention. However, neither section

undermines the conclusion of the juvenile court that at the time of the hearing,

Z.K. was not an “Indian child.”
                                         17


      Section 23.107 provides:

      If there is reason to know the child is an Indian child, . . . the court
      must:

            (1) Confirm . . . whether the child is in fact a member . . . ;
      and

             (2) Treat the child as an Indian child . . . until it is determined
      on the record that the child does not meet the definition of an “Indian
      child” in this part.

25 C.F.R. § 23.107(b).

      But here, the juvenile court had been provided a written statement from

the Oglala Sioux Tribe stating that Z.K. was not a member and not eligible to be

a member of the tribe. The parents later offered the testimony of Red Cloud, but

his testimony did not challenge the fact that Mother was not a member of the

tribe at the time of the hearing. Therefore, the juvenile court properly confirmed

and determined on the record that Z.K. did not meet the definition of an “Indian

child” under the statute. The section 23.107 requirements have been met.

      Section 23.108 is entitled “Who makes the determination as to whether a

child is a member, whether a child is eligible for membership, or whether a

biological parent is a member of a Tribe?” 25 C.F.R. § 23.108. This regulation

provides that the Indian tribe has the authority to determine who is a member.

Id.

      No one disputes that the Oglala Sioux Tribe has the authority to decide

who is a member and who is not a member. Again, Red Cloud did not, at any

time, suggest that Mother was a member or that Z.K. was a member at the time
                                        18


of the proceeding. Instead, Red Cloud testified only that Z.K. was “eligible” to be

a member.

      Father’s arguments must fail because based on the written submission of

the Oglala Sioux Tribe and Red Cloud’s testimony, Z.K. was not an “Indian child”

at the time of the hearing. At most, the juvenile court may have had reason to

know that Z.K. might at some time in the future become an “Indian child” if the

maternal grandmother succeeded in becoming a member of the Oglala Sioux

Tribe and the Mother then became a member of the tribe. But at the time of the

hearing, these contingencies lay in the future. Because the juvenile court

properly determined that at the time of the hearing Mother was not a member of

the Oglala Sioux Tribe, Z.K. was not an “Indian child” under ICWA.

      IV. Conclusion.

      For the foregoing reasons, we affirm the juvenile court’s ruling that ICWA

does not apply in this case.

      DECISION OF COURT OF APPEALS AND JUDGMENT OF DISTRICT

COURT AFFIRMED.